In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-13-00211-CV


                         TOMMY DOMINGUEZ, APPELLANT

                                           V.

               HONORABLE WILLIAM D. SMITH, ET AL, APPELLEES

                          On Appeal from the 84th District Court
                                 Hutchinson County, Texas
                Trial Court No. 40781, Honorable Kelly G. Moore, Presiding

                                   October 11, 2013

                            MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant, Tommy Dominguez, appeals a June 19, 2013 Judgment granting the

motion of appellee, the Honorable William D. Smith, to dismiss Dominguez’s “Due

Course of Law Complaint” for lack of subject matter jurisdiction. We will dismiss the

appeal.


      We are obligated to determine, sua sponte, issues affecting our jurisdiction over

an appeal. See New York Underwriters Ins. Co. v. Sanchez, 799 S.W.2d 677, 678

(Tex. 1990). Subject to limited exceptions not applicable here, our appellate jurisdiction
is limited to review of final orders and judgments.     Lehmann v. Har-Con Corp., 39
S.W.3d 191, 195 (Tex. 2001). To be final and appealable, a judgment must dispose of

all issues and parties in the case. Id. The record shows that Dominguez filed suit

against Judge Smith and former district attorney, Clay Ballman.          The judgment

Dominguez seeks to challenge in this appeal recites that "Plaintiff’s cause of action be

and is hereby dismissed with prejudice to the refilling of same in any form as to

Defendant Smith.”    Consequently, by its express language, the judgment made no

disposition of Dominguez’s claims against Ballman and the record does not contain an

order severing the claims against either defendant. As such, this record fails to show

that the Judgment Dominguez seeks to challenge in this appeal is final and appealable.


      By letter dated August 15, 2013, we notified appellant that our review of the

record revealed that the June 19 Judgment does not dispose of Dominguez’s claims

against Ballman, no other judgment in the record disposes of Dominguez’s claims

against Ballman, and there is no severance order in the clerk’s record severing

Dominguez’s claims. Additionally, we directed Dominguez to show cause, by August

26, 2013, how this Court has jurisdiction over this appeal or the appeal would be

dismissed. After obtaining one extension of time to file the response directed by this

Court, Dominguez filed, on October 1, 2013, a seven-page response that wholly failed

to address the issue of the finality of the June 19 Judgment.


      Concluding that there is no final and appealable judgment in the present cause,

we dismiss the appeal for want of jurisdiction.1       TEX. R. APP. P. 42.3(a); Qwest


      1
        Because we dismiss this appeal for want of jurisdiction, all pending motions are
denied as moot.

                                            2
Commc’ns Corp. v. AT&T Corp., 24 S.W.3d 334, 336 (Tex. 2000) (per curiam) (the

absence of a final order or statute specifically authorizing an interlocutory appeal

deprives an appellate court of jurisdiction).




                                                    Mackey K. Hancock
                                                        Justice




                                                3